DETAILED ACTION
This office action addresses Applicant’s response filed on 11 November 2021.  Claims 1, 2, 5-10, and 13-16 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract mental processes without significantly more. The claim(s) recite(s) a method comprising steps of segmenting a circuit layout into regions, performing layout overflow analysis in each region, the overflow analysis being calculated by a particular formula using layout, signal, and power tracks, and deploying additional power tracks according to ranking of the overflow rates, which is an abstract mental process that could be performed by a designer in the mind or with pen and paper.  In particular, the process merely recites a design concept of using routing overflow rates when designing a power mesh, and does not require the fabrication or modification of any actual device.  Thus, a designer can perform the entire claimed method simply by 
While the claims have been amended to recite that the circuit system comprises a multi-layer semiconductor structure, wherein multiple circuit elements and signal tracks there-between are formed on one or more layers of the structure, and a power mesh is deployed over the one or more layers of the structure, and wherein the power mesh includes a plurality of longitudinal and latitudinal power tracks, the context of these added limitations is the step of “segmenting a circuit layout of the circuit system”.  As stated above, the claims as currently recited are a design process operating on representations (e.g., layout) of the circuit system, rather than an actual circuit system itself.  The claims include no limitations pertaining to manufacturing or modifying devices, but instead remain entirely within the realm of purely conceptual design.  Thus, adding limitations pertaining to characteristics of the system being designed do not change the abstract nature of the method; such limitations are analogous to limitations on blueprints/drawings of a house rather than limitations on a house itself. 
This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea itself.  For the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,240,314 to Leung in view of US 7,694,258 to Ylinen and US 2019/0065656 to Chakraborty.
Regarding claim 1, Leung discloses a method for compensating voltage drop with additional power mesh, adapted to a circuit system (col. 2, lines 3-7), comprising:
segmenting a circuit layout of the circuit system into one or more regions (Figs. 1-2), the circuit system comprises a multi-layer semiconductor structure, wherein multiple circuit elements and signal tracks there-between are formed on one or more layers of the structure, and a power mesh is deployed over the one or more layers of the structure, and wherein the power mesh includes a plurality of 
deploying additional power tracks of the power mesh so as to compensate voltage drop of the circuit system (Figs. 15-21; col. 2, lines 1-7).
Leung does not appear to explicitly disclose performing a layout overflow analysis in each of the regions for obtaining a routing overflow rate with respect to each of the regions and that deploying additional power tracks is done according to a ranking of the routing overflow rates with respect to the one or more regions.  However, Leung adds the power tracks to the power mesh using metal fill techniques for satisfying metal density requirements (col. 6, lines 44-46).  Persons having ordinary skill in the art would understand that fill techniques for satisfying density requirements would necessarily determine the density of each region, and that the most fill would necessarily be added to the regions with the lowest density relative to the requirement.  Ylinen explicitly discloses:
segmenting a circuit layout of the circuit system into one or more regions (Fig. 4, steps 405-410);
performing a layout overflow analysis in each of the regions for obtaining a routing overflow rate with respect to each of the regions (Fig. 4, step 415) and
deploying additional fill according to a ranking of the routing overflow rates with respect to the one or more regions (Fig. 4, steps 420-435).
KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Leung is directed to a method of adding metal fill to a layout, wherein the metal fill is connected to a power mesh, in order to meet density and IR drop requirements.  Leung explicitly states that any technique for inserting fills is usable.  Ylinen discloses a fill technique in which regions having lower density are given higher priority.  As discussed above, persons having ordinary skill in the art would recognize that when adding fills to meet density requirements, it would be common sense to prioritize the regions that have the lowest density (i.e. deviates most from the requirement).  The teachings of Ylinen are directly applicable to Leung in the manner already explicitly contemplated by Leung, so that Leung’s process would similarly prioritize regions of low density when adding fills to meet density and IR drop requirements.
KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Leung is directed to a 
Regarding claim 2, Leung discloses that one layer of the circuit system is segmented into one or more regions, the additional power tracks of the power mesh are deployed on unused metal wires of the layer (Figs. 1, 4, and 15).
Regarding claim 7, Leung discloses that positions and quantities of the additional power tracks of power mesh to be deployed are determined according to a compensation ratio of a voltage drop set by the circuit system (col. 8, lines 45-63; col. 13, lines 6-27 and 35-55; col. 16, lines 18-38).
Regarding claim 8, Leung discloses that the positions and quantities of the additional power tracks of the power mesh to be deployed are further determined according to a degree of electron migration to be improved in the circuit system (col. 8, lines 45-63).
Claims 9, 10, 15, and 16 are directed to circuit systems produced by or performing the methods of claims 1, 2, 7, and 8, and are rejected under the same reasoning.  Leung further discloses a circuit system that applies a method for compensating voltage drop with additional power mesh, comprising:
a multi-layer semiconductor structure, wherein multiple circuit elements and signal tracks there-between are formed on one or more layers of the structure, and a power mesh is deployed over the one or more layers of the structure, and wherein the power mesh includes a plurality of longitudinal and latitudinal power tracks (Figs. 1, 16, and 19; col. 1, lines 15-25);
wherein additional power tracks of the power mesh are deployed for compensating the voltage drop of the circuit system (col. 2, lines 3-7).

Claims 5, 6, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Ylinen and Chakraborty, and further in view of US 2007/0256045 to Lin.
Regarding claims 5 and 13, Leung does not appear to explicitly disclose that the routing overflow rate is also affected by widths of metal wires of the circuit layout of the circuit system.  However, Ylinen discloses that routing overflow rate is based on area of wiring (col. 6, lines 36-40), which would necessarily be affected by widths of metal wires.  Lin also discloses these limitations (¶14-17).  It would have been obvious to persons having ordinary skill KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Leung is directed to a method of adding fill to meet density and IR drop requirements.  Ylinen is directed to a fill generation technique that prioritizes low density regions, where density is determined by area used by wiring and fills compared to total available area.  Lin teaches that adding routes, such as the metal fills of Leung, can further account for the width of the wire when computing density.  The teachings of Ylinen and Lin are directly applicable to Leung in the same way, so that Leung would similarly utilize wire area and wire width to determine density when adding fills to low-density regions.
Regarding claims 6 and 14, Leung does not appear to explicitly disclose that positions and quantities of the additional power tracks of the power mesh are decided to be deployed according to the routing overflow rate and the area ratio of the width of all metal wires of the circuit layout of the circuit system.  Ylinen discloses that positions and quantities of the additional power tracks of the power mesh are decided to be deployed according to the routing overflow rate (Fig. 4, steps 420-435), and Lin discloses that the positions and quantities are further based on the area ratio of the width of all metal wires of the circuit layout .

Response to Arguments
Applicant's arguments filed 11 November 2021 have been fully considered but they are not persuasive.

Rejections under § 101
Applicant asserts that the limitations of performing a layout overflow analysis in each of the regions for obtaining a routing overflow rate with respect to each of the regions and deploying additional power tracks of the power mesh according to a ranking of the routing overflow rates with respect to the one or more regions so as to compensate voltage drop of the circuit system could not be practically performed in the human mind.  Remarks at 7.  The examiner disagrees.  First, as discussed in the rejection, the claims are directed to designs, rather than physical devices; thus, ‘deploying’ additional power tracks to compensate voltage drop is not a modification to a device or system, but rather merely a conceptual design change.  Second, it is not clear why layout overflow analysis could not be practically performed in the mind, especially when the claim has defined that the routing overflow rate is obtained by dividing an area occupied by the signal tracks and the power tracks of the power mesh by an area Electric Power Group, LLC v. Alstom S.A., 119 U.S.P.Q.2d 1739, 1741.

Rejections under § 103
Applicant asserts that Ylinen fails to teach that the routing overflow rate is obtained by dividing an area occupied by the signal tracks and the power tracks of the power mesh by an area occupied by all of the layout tracks of the same region.  Remarks at 9.  However, that limitation was addressed using a combination of Ylinen and Chakraborty, and Applicant has not addressed Chakraborty.  Specifically, as discussed in the rejection of the claims, Leung discloses deploying power tracks to the power mesh using metal fill techniques or satisfying metal density requirements.  This teaching is further extended by Ylinen, which divides the layout into tiles, calculates layout density in each tile, ranks the tiles according to their density, and then deploys metal to tiles according to their rank.  Persons having ordinary skill in the art would immediately recognize the utility of Leung and Ylinen for adding power tracks to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
12 February 2022




/ARIC LIN/            Examiner, Art Unit 2851                                                                                                                                                                                            


/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851